Exhibit 10.3

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) was originally entered into between
Daniel A. DeMatteo (“Executive”) and GameStop Corp. (the “Company”),
collectively referred to as the “Parties,” with an “Original Effective Date” of
April 11, 2005 and is amended and restated as of the 31st day of December, 2008.

The Company has administered this Agreement in good faith compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), and the regulations and other guidance promulgated thereunder, and the
Parties wish to amend this employment agreement to comply with the requirements
of Code Section 409A. Therefore, this Agreement is amended and restated to read
as follows:

1.                  Executive’s Position/Duties. During the term of this
Agreement, Executive will be employed as the Chief Executive Officer of the
Company, and shall have all of the duties and responsibilities of that position.
Executive shall be considered a key employee of the Company and shall be
entitled to all the Company benefits afforded to key employees. Executive agrees
to dedicate all of his working time (during normal working hours other than
during excused absences such as for illness or vacation), skill and attention to
the business of the Company, agrees to remain loyal to the Company, and not to
engage in any conduct that creates a conflict of interest to, or damages the
reputation of, the Company. Executive shall abide by the Company’s Code of
Ethics and Code of Ethics for Senior Financial Officers.

2.            Term of Employment. Executive’s employment under this Agreement
will commence on the Original Effective Date, and will continue for a period of
three years, unless terminated earlier in accordance with the provisions of this
Agreement. At the expiration (but not earlier termination) of the term
(including any renewal term), the term of this Agreement shall automatically
renew for an additional period of one year, unless either party has given the
other party written notice of non-renewal at least six months prior to such
expiration.

3.

Compensation.

(a)       Base Salary.   During the term of this Agreement, the Company shall
provide Executive with a base salary of no less than five hundred thirty-five
thousand dollars ($535,000.00) per year, paid in accordance with the Company’s
normal payroll policies (“Base Salary”).

(b)       Bonuses/Distributions. Each year during the term of this Agreement,
the Company shall provide Executive with a bonus based on the formula and
targets established under and in accordance with the Company’s Supplemental
Compensation Plan. Executive may receive additional bonuses at the discretion of
the Board of Directors of the Company (the “Board”).

(c)       Benefits. Executive shall be entitled to all benefits, including, but
not limited to, stock and stock option benefits, insurance programs, pension
plans, vacation, sick leave, expense





accounts, and retirement benefits, as afforded other management personnel or as
determined by the Board.

(d)       Expenses. The Company shall reimburse Executive for reasonable
expenses incurred in the performance of his duties and services hereunder and in
furtherance of the business of the Company, in accordance with the policies and
procedures established by the Company.

(e)       Reimbursement of Expenses. Notwithstanding any provision in this
Section 3 to the contrary, no expenses incurred after the term of this Agreement
shall be subject to reimbursement, except to the extent provided under this
Section 3(e). The amount of expenses eligible for reimbursement during a year
shall not affect the expenses eligible for reimbursement in any other year.
Reimbursement of an eligible expense shall be made in accordance with the
Company’s policies and practices and as otherwise provided herein, provided that
in no event shall reimbursement be made after the last day of the year following
the year in which the expense was incurred. The right to reimbursement is not
subject to liquidation or exchange for another benefit.

4.         Termination of Employment. Executive’s employment with the Company
may be terminated as follows:

(a)       Death. In the event of Executive’s death, Executive’s employment will
be terminated immediately.

(b)       Disability. In the event of Executive’s Disability, as defined below,
Executive’s employment will be terminated immediately. “Disability” shall mean a
written determination by a physician mutually agreeable to the Company and
Executive (or, in the event of Executive’s total physical or mental disability,
Executive’s legal representative) that Executive is physically or mentally
unable to perform his duties of Chief Executive Officer under this Agreement and
that such disability can reasonably be expected to continue for a period of six
consecutive months or for shorter periods aggregating 180 days in any 12-month
period.

(c)       Termination by the Company for Cause. The Company shall be entitled to
terminate Executive’s employment at any time if it has “Cause,” which shall mean
any of the following: (i) conviction of, or plea of nolo contendere to, a felony
or any crime involving fraud or dishonesty; (ii) willful misconduct that results
in a material and demonstrable damage to the business or reputation of the
Company; (iii) breach by Executive of any of the covenants contained in Sections
8, 10(c), 10(d) or 10(e) below; or (iv) willful refusal by Executive to perform
his obligations under this Agreement or the lawful direction of the Board that
is not the result of Executive’s death, Disability, physical incapacity or
Executive’s termination of the Agreement, and that is not corrected within
thirty (30) days following written notice thereof to Executive by the Company,
such notice to state with specificity the nature of the willful refusal.

(d)       Without Cause. Either the Company or Executive may terminate
Executive’s employment at any time without cause upon written notice.

 

2





(e)       Termination by Executive with Good Reason. Executive shall be entitled
to terminate his employment within 12 months after any of the following events
(each of which shall constitute “Good Reason”):

 

(i)

a material diminution in Executive’s compensation;

(ii)       a material diminution in Executive’s authority, duties, or
responsibilities; or

(iii)      the Company requires Executive to move to another location of the
Company or any affiliate of the Company and the distance between Executive’s
former residence and new job site is at least 50 miles greater than the distance
between Executive’s former residence and former job site.

Notwithstanding the foregoing, Executive shall notify Company in writing if he
believes Good Reason exists. Such notice shall set forth in reasonable detail
why Executive believes Good Reason exists and shall be provided to the Company
within a period not to exceed 90 days of the initial existence of the condition
alleged to give rise to Good Reason, upon the notice of which the Company shall
have a period of 30 days during which it may remedy the condition.

(f)        Termination by Executive Following a Change in Control. Following a
Change in Control of the Company, Executive shall be entitled to terminate his
employment within 30 days following the later of the end of the calendar year
within which such Change in Control occurs or the end of the taxable year of the
Company within which such Change in Control occurs (such date, the “CIC
Termination Date”). For purposes of this Agreement, a “Change in Control” of the
Company shall be deemed to have occurred upon the occurrence of one of the
following events, provided such event constitutes a change in control under
Section 409A of the Code and the regulations and other guidance issued
thereunder:

(i)        Any one person or more than one person acting as a group (as defined
in accordance with Section 409A of the Code and the regulations and other
guidance issued thereunder), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes greater than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company;

(ii)       Any one person or more than one person acting as a group (as defined
in accordance with Section 409A of the Code and the regulations and other
guidance issued thereunder), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of such Company; or a majority of the individuals
constituting the Board is replaced during any 12-month period by members whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; or

(iii)      Any one person or more than one person acting as a group (as defined
in accordance with Section 409A of the Code and the regulations and other
guidance issued

 

3





thereunder), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company or the value of
the assets being disposed of determined without regard to any liabilities
associated with such assets.

5.

Compensation and Benefits Upon Termination.

(a)       If Executive’s employment is terminated by reason of death or
Disability, the Company shall pay Executive’s Base Salary, at the rate then in
effect, in accordance with the payroll policies of the Company, through the date
of Executive’s death or Disability (in the event of Executive’s death, the
payments will be made to Executive’s beneficiaries or legal representatives) and
Executive shall not be entitled to any further Base Salary or any applicable
bonus, benefits or other compensation for that year or any future year, except
as may be provided in an applicable benefit plan or program, or to any severance
compensation of any kind, nature or amount.

(b)       If Executive’s employment is terminated by Executive (i) without Good
Reason or (ii) other than by the CIC Termination Date following a Change in
Control; or by the Company for Cause, the Company will pay to Executive all Base
Salary, at the rate then in effect, through the date of Executive’s termination
of active employment and Executive shall not be entitled to any further Base
Salary or any applicable bonus, benefits or other compensation for that year or
any future year, except as may be provided in an applicable benefit plan or
program, or to any severance compensation of any kind, nature or amount.

(c)       If, during the term of this Agreement, (i) Executive terminates his
employment for Good Reason, provided that such termination is within 12 months
following the initial existence of one or more conditions giving rise to Good
Reason; (ii) Executive terminates his employment by the CIC Termination Date
following a Change in Control; or (iii) the Company terminates Executive’s
employment without Cause, the Company will pay to Executive all amounts
otherwise payable under this Agreement, at the rate then in effect, through the
date of Executive’s termination, and the following paragraphs (i) through (vi)
shall apply:

(i)        Base Salary and Payment Schedule. The Company shall pay Executive an
amount equal to the greater of: (A) Executive’s Base Salary, at the rate then in
effect, otherwise payable through the term of this Agreement; or (B) Executive’s
Base Salary, at the rate then in effect, for one year. Such payment shall be
made to Executive in a lump sum within 30 days following the date of Executive’s
termination of employment.

(ii)       Bonus. The Company shall pay Executive an amount equal to the average
of the Executive’s last three (3) gross annual bonuses multiplied by the greater
of (A) one or (B) the number of years (including any fraction thereof) otherwise
remaining through the term of this Agreement. Such payment shall be made to
Executive in a lump sum within 30 days following the date of Executive’s
termination of employment.

 

4





(iii)      Medical Benefits. Upon Executive’s termination, Executive will be
eligible to elect individual and dependent continuation group health and (if
applicable) dental coverage, as provided under Section 4980B(f) of the Code
(“COBRA”), for the maximum COBRA coverage period available, subject to all
conditions and limitations (including payment of premiums and cancellation of
coverage upon obtaining duplicate coverage or Medicare entitlement). If
Executive or one or more of Executive’s covered dependents is eligible for and
elects COBRA coverage, then the Company shall pay the full cost of the COBRA
coverage for the eighteen (18) month period following Executive’s termination
date. Executive (or dependents, as applicable) shall be responsible for paying
the full cost of the COBRA coverage (including the two percentage administrative
charge) after the earlier of (A) the expiration of eighteen months following
Executive’s termination date, or (B) eligibility for coverage under another
employer’s medical plan.

(iv)      Vacation. Executive shall be entitled to a payment attributable to
Base Salary, at the rate then in effect, for unused vacation accrued. Such
payment shall be made to Executive in a lump sum within 30 days following the
date of Executive’s termination of employment.

(v)       Cancellation of Restrictions. The obligations of Executive under
Sections 10(c), 10(d) and 10(e) below shall be immediately terminated and
cancelled and be of no further force or effect.

(vi)      Section 280G Limitation. Notwithstanding anything to the contrary
contained herein, in the case of a termination of employment subject to the
excise tax under Code Section 280G, or any successor provision thereto, the
maximum amount payable pursuant to this Section 5(c) shall be the maximum amount
payable to Executive without triggering an excise tax under Code Section 280G,
or any successor provision thereto. Any amount eliminated or reduced by
application of this subsection to avoid the payment of an excise tax under Code
Section 280G shall be made to payments that do not constitute “deferred
compensation” within the meaning of Code Section 409A.

6.

Stock and Options.

Release of Stock Restrictions. The Company hereby agrees and acknowledges that
in the event of Executive’s death or Disability, or upon the Company’s
termination of Executive’s employment without Cause or Executive’s termination
of his employment for Good Reason or by the CIC Termination Date following a
Change in Control, all restrictions imposed by the Company with respect to all
shares of stock and all stock options issued to Executive during his employment
with the Company shall lapse and be of no further force or effect; provided,
however, that such restrictions shall only lapse and be of no further force or
effect to the extent such lapse shall not effect the character of such stock or
stock options which are intended to qualify for the performance-based
compensation exception to the limitations imposed under Code Section 162(m) as
performance-based compensation on grant within the meaning of Code Section
162(m) and the regulations promulgated thereunder. The Company hereby further
agrees and acknowledges that all shares of stock issued to Executive have been
or will be registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Company further agrees to use all best efforts to deliver
to Executive as soon as is practicable, certificates

 

5





registered in Executive’s name evidencing all previously unvested shares, which
stock certificates shall contain no restrictive legend except as may be required
under the Securities Act.

7.         Specified Employee Determination. Notwithstanding any provision
herein to the contrary, in the event that Executive is determined to be a
specified employee within the meaning of Code Section 409A under the default
provisions established thereunder, for purposes of any payment on termination of
employment under this Agreement, payment(s) shall be made or begin, as
applicable, on the first payroll date which is more than six months following
the date of separation from service (or, if earlier, upon Executive’s death), to
the extent required to avoid any adverse tax consequences under Code Section
409A.

8.

Confidentiality/Settlement of Existing Rights.

(a)       In order to induce Executive to enter into this Agreement, and in
order to enable Executive to provide services on behalf of the Company, during
the term of this Agreement, the Company will provide Executive with access to
certain trade secrets and confidential or proprietary information belonging to
the Company, which may include, but is not limited to, the identities, customs,
and preferences of the Company’s existing and prospective clients, customers,
tenants or vendors; the identities and skills of the Company’s employees; the
Company’s methods, procedures, analytical techniques, and models used in
providing products and services, and in pricing or estimating the cost of such
products and services; the Company’s financial data, business and marketing
plans, projections and strategies; customer lists and data; tenant lists and
data, vendor lists and data; training manuals, policy manuals, and quality
control manuals; software programs and information systems; and other
information relating to the development, marketing, and provision of the
Company’s products, services, and systems (i.e., “Confidential Information”).
Executive acknowledges that this Confidential Information constitutes valuable,
special and unique property of the Company.

(b)       Executive agrees that, except as may be necessary in the ordinary
course of performing his duties under this Agreement, Executive shall not,
without prior express written consent of the Company (i) use such Confidential
Information for Executive’s own benefit or for the benefit of another; or (ii)
disclose, directly or indirectly, such Confidential Information to any person,
firm, corporation, partnership, association, or other entity (except for
authorized personnel of the Company) at any time prior or subsequent to the
termination or expiration of this Agreement.

(c)       By this Agreement, the Company is providing Executive with rights that
Executive did not previously have. In exchange for the foregoing and the
additional terms agreed to in this Agreement, Executive agrees that all Company
Proprietary and Confidential Information learned or developed by Executive
during past employment with the Company and all goodwill developed with the
Company’s clients, customers and other business contacts by Executive during
past employment with the Company is now the exclusive property of the Company,
and will be used only for the benefit of the Company, whether previously so
agreed or not. Executive expressly waives and releases any claim or allegation
that he should be able to use client and customer goodwill, specialized Company
training, or Confidential Information, that was previously received or developed
by Executive while working for the Company for the benefit of any competing
person or entity.

 

6





9.         Return of Company Property. Executive acknowledges that all
memoranda, notes, correspondence, databases, discs, records, reports, manuals,
books, papers, letters, CD Roms, keys, passwords and access codes,
client/customer/vendor/supplier profile data, contracts, orders, and lists,
software programs, information and records, and other documentation (whether in
draft or final form) relating to the Company’s business, and any and all other
documents containing Confidential Information furnished to Executive by any
representative of the Company or otherwise acquired or developed by him in
connection with his association with the Company (collectively, “Recipient
Materials”) shall at all times be the property of the Company. Within
twenty-four (24) hours of the termination of his relationship with the Company,
Executive promises to return to the Company any Recipient Materials that are in
his possession, custody or control, regardless of whether such Materials are
located in Executive’s office, automobile, or home or on Executive’s business or
personal computers. Executive also shall authorize and permit the Company to
inspect all computer drives used or maintained by Executive during his
employment or consulting at the Company and, if necessary, to permit the Company
to delete any Recipient Materials or Proprietary Information contained on such
drives.

10.       Protective Covenants. Executive agrees that the following covenants
are reasonable and necessary agreements for the protection of the business
interests covered in the fully enforceable, ancillary agreements set forth in
this Agreement:

(a)       Definitions. “Competing Business” means any person or entity that
provides services or products that would compete with or displace any services
or products sold or being developed for sale by the Company during the term of
this Agreement, or engages in any other activities so similar in nature or
purpose to those of the Company that they would displace business opportunities
or customers of the Company.

(b)       Recordkeeping and Handling of Covered Items. Executive agrees to keep
and maintain current written records of all customer contacts, inventions,
enhancement, and plans he develops regarding matters that are within the scope
of the Company’s business operations or that relate to research and development
on behalf of the Company, and agrees to maintain any records necessary to inform
the Company of such business opportunities. All Company Information and other
Company documents and materials maintained or entrusted to Executive shall
remain the exclusive property of the Company at all times; such materials shall,
together with all copies thereof, be returned and delivered to the Company by
Executive immediately without demand, upon termination of Executive’s
relationship with the Company, and shall be returned at a prior time if the
Company so demands.

(c)       No Interference with Employee/Independent Contractor Relationships.
Executive agrees that, except as otherwise provided herein, through the later of
the expiration (but not earlier termination) of the three-year term (or any
one-year renewal term) of this Agreement or (ii) one year after Executive’s
employment with the Company ceases, Executive will not, either directly or
indirectly, participate in recruiting or hiring away any employees or
independent contractors of the Company, or encourage or induce any employees,
agents, independent contractors or investors of the Company to terminate their
relationship with the Company, unless given the prior written consent of the
Board to do so.

 

7





(d)       No Interference with Client/Customer Relationships. Executive agrees
that, except as otherwise provided herein, through the later of (i) the
expiration (but not earlier termination) of the three-year term (or any one-year
renewal term) of this Agreement or (ii) one year after Executive’s employment
with the Company ceases, Executive will not induce or attempt to induce any
client or customer of the Company to diminish, curtail, divert, or cancel its
business relationship with the Company. The restrictions set forth in this
paragraph shall apply worldwide, which the parties stipulate is a reasonable
geographic area because of the scope of the Company’s operations and Executive’s
activities.

(e)       No Unfair Competition. Executive agrees that, except as otherwise
provided herein, through the later of (i) the expiration (but not earlier
termination) of the three-year term (or any one-year renewal term) of this
Agreement or (ii) one year after Executive’s employment with the Company ceases,
Executive will not participate in, work for, or assist a Competing Business in
any capacity (as owner, employee, consultant, contractor, officer, director,
lender, investor, agent, or otherwise), unless given the prior written consent
of the Board to do so. The restrictions set forth in this paragraph shall apply
worldwide, which the parties stipulate is a reasonable geographic area because
of the scope of the Company’s operations and Executive’s activities. This
paragraph creates a narrowly tailored advance approval requirement in order to
avoid unfair competition and irreparable harm to the Company and is not intended
or to be construed as a general restraint from engaging in a lawful profession
or a general covenant against competition, and is ancillary to the Company’s
agreement contained herein to employ Executive for a definite term. Nothing
herein will prohibit ownership of less than 5% of the publicly traded capital
stock of a corporation so long as this is not a controlling interest, or
ownership of mutual fund investments. Executive acknowledges and agrees that
this subsection (e) is reasonable and necessary to protect the trade secrets,
confidential information and goodwill of the Company.

(f)        Remedies. In the event of breach or threatened breach by Executive of
any provision of Section 10 hereof, the Company shall be entitled to (i)
injunctive relief by temporary restraining order, temporary injunction, and/or
permanent injunction; (ii) recovery of all attorneys’ fees and costs incurred by
the Company in obtaining such relief; and (iii) any other legal and equitable
relief to which may be entitled, including, without limitation, any and all
monetary damages that the Company may incur as a result of said breach or
threatened breach, in each case without the necessity of posting any bond. The
Company may pursue any remedy available, including declaratory relief,
concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one such remedy at any time
will not be deemed an election of remedies or waiver of the right to pursue any
other remedy.

(g)       Early Resolution Conference. This Agreement is understood to be clear
and enforceable as written and is executed by both parties on that basis.
However, should Executive later challenge any provision as unclear,
unenforceable or inapplicable to any competitive activity that Executive intends
to engage in, Executive will first notify the Company in writing and meet with a
Company representative and a neutral mediator (if the Company elects to retain
one at its expense) to discuss resolution of any disputes between the parties.
Executive will provide this notification at least fourteen (14) days before
Executive engages in any activity on behalf of a Competing Business or engages
in other activity that could foreseeably fall within a

 

8





questioned restriction. The failure to comply with this requirement shall waive
Executive’s right to challenge the reasonable scope, clarity, applicability, or
enforceability of the Agreement and its restrictions at a later time. All rights
of both parties will be preserved if the Early Resolution Conference requirement
is complied with even if no agreement is reached in the conference.

11.       Merger or Acquisition Disposition and Assignment. In the event the
Company should consolidate, or merge into another entity, or transfer all or
substantially all of its assets or operations to another Person, or divide its
assets or operations among a number of entities, this Agreement shall continue
in full force and effect with regard to the surviving entity and may be assigned
by the Company if necessary to achieve this purpose. Executive’s obligations
under this Agreement are personal in nature and may not be assigned by Executive
to another Person.

12.       Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or on the date deposited in a
receptacle maintained by the United States Postal Service for such purpose,
postage prepaid, by certified mail, return receipt requested, or by express mail
or overnight courier, addressed to the address indicated under the signature
block for that party provided below. Either party may designate a different
address by providing written notice of a new address to the other party.

13.       Severability. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable by a court of competent
jurisdiction, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal, or unenforceable had not been contained herein. In making any
such determination, the determining court shall deem any such provision to be
modified so as to give it the maximum effect permitted by applicable law.

14.       Waiver, Construction and Modification. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach by any party. This Agreement may not be
modified, altered or amended except by written agreement of all the parties
hereto.

15.       Governing Law and Venue. It is the intention of the parties that the
laws of the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties hereto without regard to any contrary conflicts of laws principles.
It is stipulated that Texas has a compelling state interest in the subject
matter of this Agreement, and that Executive has or will have regular contact
with Texas in the performance of this Agreement. The agreed upon venue and
personal jurisdiction for the parties on any claims or disputes under this
Agreement is Dallas County, Texas.

16.       Representation of Executive. Executive hereby represents and warrants
to the Company that Executive has not previously assumed any obligations that
would prevent him from accepting, retaining and/or engaging in full employment
with the Company, or which Executive could violate in the ordinary course of his
duties for the Company. Further, Executive hereby represents and warrants to the
Company that Executive has not previously assumed any obligations that are
inconsistent with those contained in this Agreement, and that he will not use,
disclose, or otherwise rely upon any confidential information or trade secrets
derived from any

 

9





previous employment, if Executive has any, in the performance of his duties on
behalf of the Company. Further, Executive acknowledges that he has read and is
fully familiar with the terms of this Agreement, has had a reasonable
opportunity to consider this Agreement and to seek legal counsel, and after such
review, Executive stipulates that the promises made by him in this Agreement are
not greater than necessary for the protection of the Company’s good will and
other legitimate business interests and do not create undue hardship for
Executive or the public.

17.       Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as the Company determines in its sole discretion are required to be
withheld pursuant to any applicable law or regulation.

18.       Compliance with Code Section 409A. All provisions of this Agreement
shall be interpreted in a manner consistent with Code Section 409A and the
regulations and other guidance promulgated thereunder. Notwithstanding the
preceding, the Company makes no representations concerning the tax consequences
of Executive’s participation in this Agreement under Code Section 409A or any
other federal, state or local tax law. Executive’s tax consequences will depend,
in part, upon the application of relevant tax law, including Code Section 409A,
to the relevant facts and circumstances.

19.       Complete Agreement. Except for the existing Stock Option Agreements
between the Company and Executive, which shall continue in full force and
effect, this Agreement contains the complete agreement and understanding
concerning the employment arrangement between the parties and will supersede all
other agreements, understandings or commitments between the parties as to such
subject matter. The parties agree that neither of them has made any
representations concerning the subject matter of this Agreement except such
representations as are specifically set forth herein. The parties agree that,
except as specifically contemplated by this Agreement, this Agreement supersedes
any other agreement, plan or arrangement that may now exist that may otherwise
apply to or include Executive regarding employment, compensation, bonus,
severance or retention benefits, that any such agreements, plans or arrangements
are hereby terminated with respect to Executive and that none of the Company nor
any affiliate of the Company will have any liability or obligation to Executive,
his heirs, successors or beneficiaries with respect to the existence or
termination of any such agreements, plans or arrangements, notwithstanding the
terms of any of them.

20.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company, its successors, legal representatives and
assigns, and upon Executive, his heirs, executors, administrators,
representatives and assigns. It is specifically agreed that upon the occurrence
of any of the events specified in Section 11 above, the provisions of this
Employment Agreement shall be binding upon and inure to the benefit of and be
assumed by any surviving or resulting Person or any such Person to which such
assets shall be transferred.

21.       Captions. The Section and other headings used in this Agreement are
for the convenience of the parties only, are not substantive and shall not
affect the meaning or interpretation of any provision of this Agreement.

 

10





22.       Counterparts. This Agreement may be signed in counterparts, which
together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties agree to each of the foregoing terms.

 

EXECUTIVE:

 

 

 

 

 

/s/ Daniel A. DeMatteo

 

 

Daniel A. DeMatteo

 

 

 

 

Address:

c/o GameStop Corp.

625 Westport Parkway

Grapevine, TX 76051

 

 

THE COMPANY:

 

 

 

GAMESTOP CORP.

 

 

 

 

 

By:

/s/ David W. Carlson

 

 

Name: David W. Carlson

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

Address:

c/o GameStop Corp.

625 Westport Parkway

Grapevine, TX 76051

 

11

 

 